 



Exhibit 10.27

AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT

     THIS AMENDMENT NO. 1 TO PARTICIPATION AGREEMENT, dated as of July 19, 2002
(this “Amendment”), is entered into by and among HUMAN GENOME SCIENCES, INC., a
Delaware corporation, as Lessee and Construction Agent; GENOME STATUTORY TRUST
2001A, a Connecticut statutory business trust, as Lessor; WELLS FARGO BANK
NORTHWEST, N.A., not in its individual capacity except as specifically set forth
herein, but solely as Trustee; BANCBOSTON LEASING INVESTMENTS INC., a Delaware
corporation and FIRST UNION NATIONAL BANK, a national banking association, as
Investors; EAGLEFUNDING CAPITAL CORPORATION, a Delaware corporation, as Eagle;
FLEET SECURITIES, INC., a Delaware corporation, as Administrator of Eagle; FLEET
NATIONAL BANK, a national banking association and FIRST UNION NATIONAL BANK, as
Liquidity Providers; FLEET NATIONAL BANK, as Fleet National Bank Collateral
Agent; FIRST UNION NATIONAL BANK, as First Union Collateral Agent; and FLEET
NATIONAL BANK, as Administrative Agent. The capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned thereto in
Appendix A of the Participation Agreement (as defined below).

R E C I T A L S

     WHEREAS, Lessee, Construction Agent, Lessor, Trustee, the Investors, Eagle,
the Administrator, the Liquidity Providers, Fleet National Bank Collateral
Agent, First Union Collateral Agent and Administrative Agent are parties to that
certain Participation Agreement dated as of November 7, 2001 (the “Participation
Agreement”);

     WHEREAS, the parties hereto wish to amend the definition of “Outside
Completion Date” set forth on Appendix A to the Participation Agreement;

     NOW, THEREFORE, in consideration of the mutual terms and conditions
contained herein and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I
AMENDMENTS

     SECTION 1.1. Amendment to Definition of “Outside Completion Date”. The
definition of “Outside Completion Date” set forth on Appendix A to the
Participation Agreement is amended and restated to read in its entirety as
follows:



       “Outside Completion Date” means in respect to the Traville Facility
December 31, 2003 and in respect to the Manufacturing Facility December 31,
2004.”

ARTICLE II
CONDITIONS TO EFFECTIVE DATE

     SECTION 2.1. Conditions to Effectiveness. This Amendment shall become
effective as of the date hereof (the “Effective Date”) when each of the
conditions precedent set forth in this Article II shall have been satisfied or
waived in writing by Lessor, Trustee, the Investors, Eagle, the Administrator,
the Liquidity Providers, Fleet National Bank Collateral Agent, First Union
Collateral Agent and Administrative Agent:

 



--------------------------------------------------------------------------------



 





       (a) Compliance with Warranties. The representations and warranties set
forth in Article III hereof shall be true and correct.          (b) Transaction
Costs; Fees. All fees, costs and expenses due and payable pursuant to
Section 7.1 of the Participation Agreement, including all reasonable fees and
expenses of Mayer, Brown, Rowe & Maw in connection with the execution and
delivery of this Amendment, shall have been paid in full by Lessee and
Construction Agent.          (c) Counterparts. The Administrative Agent shall
have received counterparts of this Amendment duly executed by Lessee,
Construction Agent, Lessor, Trustee, the Investors, Eagle, the Administrator,
the Liquidity Providers, Fleet National Bank Collateral Agent, and First Union
Collateral Agent.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

     In order to induce Lessor, Trustee, the Investors, Eagle, the
Administrator, the Liquidity Providers, Fleet National Bank Collateral Agent,
First Union Collateral Agent and the Administrative Agent to enter into this
Amendment, Lessee and Construction Agent hereby represent and warrant unto each
other party hereto on and as of the date hereof:

     SECTION 3.1. Corporate and Governmental Authorization; Non-Contravention;
Due Execution, etc. The execution, delivery and performance by each of Lessee
and Construction Agent of this Amendment are within the corporate powers of each
of Lessee and Construction Agent, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of incorporation or by-laws of either of Lessee or Construction
Agent or of any agreement, judgment, injunction, order, decree or other
instrument binding upon either of Lessee or Construction Agent (including the
Operative Documents) or result in the creation or imposition of any Lien on any
asset of Lessee or Construction Agent, in each case, which would result in a
material adverse effect on either of Lessee’s or Construction Agent’s ability to
fulfill its obligations under the Operative Documents to which it is a party.
This Amendment has been duly executed and delivered by each of Lessee and
Construction Agent.

     SECTION 3.2. Binding Effect. This Amendment constitutes a valid and binding
agreement of each of Lessee and Construction Agent, enforceable against each of
Lessee and Construction Agent in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

     SECTION 3.3. Representations and Warranties True; Absence of Defaults, etc.
The representations and warranties of each of Lessee and Construction Agent
contained in the Participation Agreement are true and correct on and as of the
Effective Date except to the extent such representations and warranties relate
to a specific date, in which case such representations and warranties are true
and correct on and as of such specified date; each of Lessee and Construction
Agent has performed all agreements on its part required to be performed under
the Participation Agreement and the other Operative Documents on or prior to the
Effective Date; and on and as of the Effective Date there exists no Construction
Agency Default, Construction Agency Event of Default, Lease Default or Lease
Event of Default.

2



--------------------------------------------------------------------------------



 



ARTICLE IV
INTERPRETATION

     SECTION 4.1. Ratification of and References to the Participation Agreement.
This Amendment shall be deemed to be an amendment to the Participation
Agreement, and the Participation Agreement, as amended hereby, is hereby
ratified, approved and confirmed in each and every respect. All references to
the Participation Agreement in any Operative Document or any other document,
instrument, agreement or writing shall hereafter be deemed to refer to the
Participation Agreement as amended hereby.

     SECTION 4.2. Limited Amendment of the Participation Agreement. Except as
specifically amended or modified herein, the Participation Agreement and the
other Operative Documents shall continue in full force and effect in accordance
with the provisions thereof and except as expressly set forth herein the
provisions hereof shall not operate as a waiver or amendment of any right, power
or privilege of Lessor, Trustee, the Investors, Eagle, the Administrator, the
Liquidity Providers, Fleet National Bank Collateral Agent, First Union
Collateral Agent or the Administrative Agent nor shall the entering into of this
Amendment preclude Lessor, Trustee, the Investors, Eagle, the Administrator, the
Liquidity Providers, Fleet National Bank Collateral Agent, First Union
Collateral Agent or the Administrative Agent from refusing to enter into any
further or future amendments.

     SECTION 4.3. Amendment is an Operative Document. This Amendment shall be
deemed an Operative Document.

ARTICLE V
MISCELLANEOUS

     SECTION 5.1. Counterparts. This Amendment may be executed by the parties
hereto in any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

     SECTION 5.2. Captions. Section captions used in this Amendment are inserted
for convenience of reference only and shall not affect the construction of this
Amendment or any provisions hereof.

     SECTION 5.3. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW ALL OTHER CONFLICTS OF LAWS
PRINCIPLES AND CHOICE OF LAW RULES OF NEW YORK.

     SECTION 5.4. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

     SECTION 5.5. Instructions. The Participants hereby authorize and direct the
Trustee to enter into, execute and deliver this Amendment and perform all of the
obligations of the Trust thereunder.

[Signature pages follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the date first above written.



  HUMAN GENOME SCIENCES, INC.,
as Lessee and Construction Agent



  By /s/ Steven C. Mayer
Name: Steven C. Mayer
Title: Senior Vice President and CFO



  FLEET NATIONAL BANK, as Administrative
Agent



  By /s/ Kimberly Martone
Name: Kimberly Martone
Title: Managing Director



  GENOME STATUTORY TRUST 2001A, as Lessor



  By: Wells Fargo Bank Northwest, N.A., not
in its individual capacity except as
specifically set forth herein, but solely
as Trustee



  By /s/ Val T. Orton
Name: Val T. Orton
Title: Vice President



  WELLS FARGO BANK NORTHWEST, N.A., not in
its individual capacity except as
specifically set forth herein, but solely
as Trustee



  By /s/ Val T. Orton
Name: Val T. Orton
Title: Vice President



  BANCBOSTON LEASING INVESTMENTS INC., as an
Investor



  By /s/ Steven S. Criscione
Name: Steven S. Criscione
Title: Vice President

 



--------------------------------------------------------------------------------



 





  FIRST UNION NATIONAL BANK, as an Investor



  By /s/ Mario A. Ramirez
Name: Mario A. Ramirez
Title: Assistant Vice President



  EAGLEFUNDING CAPITAL CORPORATION,
as a Lender





  By /s/ John T. Hackett III
Name: John T. Hackett
Title: Director



  FLEET SECURITIES, INC., as Administrator of
EagleFunding Capital Corporation



  By /s/ Thomas M. Calhoun
Name: Thomas M. Calhoun
Title: Director



  FLEET NATIONAL BANK, as Fleet Liquidity
Provider



  By /s/ Kimberly Martone
Name: Kimberly Martone
Title: Managing Director



  FLEET NATIONAL BANK, as Fleet National Bank
Collateral Agent



  By /s/ Kimberly Martone
Name: Kimberly Martone
Title: Managing Director



  FIRST UNION NATIONAL BANK, as First Union
Liquidity Provider



  By /s/ Mario A. Ramirez
Name: Mario A. Ramirez
Title: Assistant Vice President

 



--------------------------------------------------------------------------------



 





  FIRST UNION NATIONAL BANK, as First Union
Collateral Agent



  By /s/ Mario A. Ramirez
Name: Mario A. Ramirez
Title: Assistant Vice President

 